ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 14, 1966 (189 So.2d 393) affirming the order of the Circuit Court of Dade County, Florida, appealed from in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed September 27, 1967 (202 So.2d 746) and mandate dated October 13, 1967, now lodged in this court, quashed this court’s judgment of affirmance and remanded the cause for further proceedings;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on September 7, 1966 is withdrawn, the opinion and judgment of this court filed June 14, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the circuit court appealed from is reversed and the cause is remanded for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).